                   Case 1:19-cv-03592-GHW Document 15 Filed 06/26/19 Page 1 of 1

                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
                                                                                  DATE FILED: 06/26/19




Plaintiff and Defendant Peloton Interactive, Inc. have stipulated to the dismissal of this action against Defendant
Peloton Interactive, Inc. under F.R.C.P. 41(a)(1)(A)(ii). The Court understands that Plaintiff is also stipulating to
the dismissal of this action against Peloton Interactive, LLC under F.R.C.P. 41(a)(1)(A)(i). The Clerk of Court is
directed to close the case.
SO ORDERED.
                                                             _____________________________________
Dated: June 26, 2019                                                GREGORY H. WOODS
New York, New York                                                 United States District Judge
